UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4210



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

DORIAN JONES,

                                            Defendant - Appellant.



                            No. 05-4219



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DORIAN JONES,

                                            Defendant - Appellant.



                            No. 05-4220



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus
DORIAN JONES,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Leonie M. Brinkema, T.S.
Ellis, III, District Judges. (CR-94-460; CR-94-381; CR-95-57)


Submitted:   June 30, 2005                Decided:    July 29, 2005


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Denise J. Tassi, LAW OFFICES OF DENISE J. TASSI, Alexandria,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Mark C. Grundvig, Special Assistant United States Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Dorian Jones appeals the orders revoking his concurrent

terms of supervised release and imposing concurrent twenty-four-

month terms of imprisonment.            We affirm.

            In February 2004, Jones began serving terms of supervised

release on four convictions imposed by two different judges in

three cases in the Eastern District of Virginia. The conditions of

supervised       release    in   each    sentence      included    the    statutory

prohibitions      against    committing       a    crime   while   on    supervised

release, possessing a firearm, and unlawfully possessing controlled

substances, and the standard requirements that Jones follow his

probation officer’s instructions and inform the probation officer

within seventy-two hours of being arrested or questioned by police.

            In January 2005, Jones’ probation officer filed with each

judge identical petitions to revoke supervised release, alleging

that Jones had violated several conditions of supervised release.

One   of   the    judges    conducted    a    supervised      release    revocation

hearing.    The judge found that Jones committed all the supervised

release    violations      cited   in   the       petition,   revoked    supervised

release in the two cases pending before that court, and imposed

concurrent twenty-four month prison terms. The other judge adopted

the findings of the first judge, revoked supervised release in the

case pending before him, and imposed a twenty-four month prison




                                        - 3 -
term to run concurrently with the sentences imposed in the other

proceedings.    Jones timely appealed in all three cases.

            Jones first argues that he was denied due process because

the district court conducting the supervised release hearing did

not provide reasons for concluding that he violated the conditions

of supervised release.        A defendant is entitled to a written

statement by the factfinder as to the evidence relied upon and the

grounds for revoking supervised release.             Morrissey v. Brewer, 408

U.S. 471, 480 (1972).      This requirement of a “written statement”

may be satisfied by a transcript of an oral finding “when the

transcript and record compiled before the trial judge enable the

reviewing   court   to   determine    the    basis    of   the   trial   court’s

decision.     United States v. Copley, 978 F.2d 829, 831 (4th Cir.

1992).   In the cases before us, the court’s recitation of the

evidence relied upon to find violations may not be a “model for

satisfaction of this due process rule,” id. at 832, but it is

sufficient.

            Jones also contends that his Fifth Amendment right to due

process and his Sixth Amendment right to confront witnesses were

violated when hearsay evidence was admitted at the proceeding.

Supervised release revocation hearings are informal proceedings in

which the rules of evidence need not be strictly observed.                  Cf.

Fed. R. Evid. 1101(d)(3) (excluding probation revocation hearings

from proceedings governed by federal rules of evidence). Thus, the


                                     - 4 -
hearsay nature of evidence does not render its admission improper.

Instead,     the   inquiry   focuses   on    whether   the   evidence   was

sufficiently reliable.       Cf. United States v. McCallum, 677 F.2d

1024, 1026 (4th Cir. 1982) (allowing admission of hearsay during

probation revocation hearing as long as it is reliable).                Our

review of the hearsay in the context in which it was presented in

these cases demonstrates that it was well corroborated and we

conclude that it was sufficiently reliable.

             Jones argues that the district court failed to require,

and the government failed to show, good cause why it was necessary

to rely on hearsay evidence.       However, Jones never objected to the

hearsay evidence or asserted his right at the hearing to question

the witnesses he now asserts he had a right to examine.           Cf. Fed.

R.   Crim.   P.    32.1(b)(2)(C)   (2002    advisory   committee’s   notes)

(stating that where defendant at supervisory release revocation

asserts right to cross-examine witness, the court should “balance

the person’s interest in the constitutionally guaranteed right to

confrontation against the government’s good cause for denying it”).

             For these reasons, we affirm the district court orders

revoking supervised release and sentencing Jones to concurrent

twenty-four month terms of imprisonment.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.                                       AFFIRMED


                                   - 5 -